— Order and judgment (one paper), Supreme Court, New York County (Stanley Sklar, J.), entered November 13, 1991, which to the extent appealed from, enjoined implementation of respondents’ solo supervisory patrol pro*582gram for New York City Police Department sergeants pending the resolution of Sergeants Benevolent Association’s grievance proceeding concerning such program, including any related arbitration, unanimously affirmed, without costs.
We agree that the award to which the application may be entitled may be rendered ineffectual without the injunction it seeks (CPLR 7502 [c]). As the IAS court concluded, "if ultimately the arbitrator rules that solo supervisory patrols should not have been implemented before the [petitioner] was consulted about training, that award would be meaningless to any officer who has been injured or killed.” Concur — Milonas, J. P., Rosenberger, Kupferman, Ross and Smith, JJ.